952 So. 2d 684 (2007)
CLARENDON NATIONAL INSURANCE COMPANY
v.
Jack STRAIN, Sheriff for St. Tammany Parish.
No. 2006-CC-2360.
Supreme Court of Louisiana.
March 16, 2007.
Granted and remanded to the trial court for reconsideration of its ruling in light of Colvin v. Louisiana Patient's Compensation Fund Oversight Board, 06-1104 (La.1/17/07), 947 So. 2d 15.
CALOGERO, C.J., would deny for the reasons expressed in my dissent in Colvin v. Louisiana Patient's Compensation Fund Oversight Board, 06-1104 (La.1/17/07), 947 So. 2d 15.